Action to recover damages for an alleged breach of contract, plaintiff contending that the defendant had agreed to sell and deliver, as per terms of acceptance, 50,000 pounds of hosiery yarns during the fall of 1919. The negotiations between the parties, leading up to the alleged agreement, are in writing and consists of certain letters and telegrams, all of which were offered in evidence.
His Honor, being of the opinion that the plaintiff's evidence was insufficient to establish the existence of a contract, or to show anaggregatio mentium between the parties, granted the defendant's motion for judgment as of nonsuit. Plaintiff appealed.
No material benefit would be derived from setting out in detail the correspondence had between the parties, and which forms the basis of this suit. Suffice it to say, we have examined the evidence with care and concur fully with his Honor below that no valid or enforcible contract has been shown or established.
The judgment of nonsuit must be sustained.
Affirmed.